Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 28 January 2022, the following occurred: Claims 1 and 11 have been amended.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/268,214 dated 16 December 2015.

Notice to Applicant
The presently-claimed invention overcomes the prior art of record. The prior art, either alone or in combination, does not teach the as-claimed features and specifically fails to teach the feature of four prioritized electronic reimbursement accounts in combination with merchant categories.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and method for conducting electronic transactions (see Spec. Pg. 1, Lns. 9-13).
The limitations of (Claim 1 being representative) receiving a request to adjudicate a single claim against an benefits account in real-time instead of adjudication in a batch process, wherein adjudications in the batch process temporarily memo-post amounts that cause one or more occurrences of erroneous transactions that exceed current amounts in electronic reimbursement accounts; determining responsive to receiving the request to adjudicate the single claim, that the single claim against the benefits account is approved for an amount of expenditures qualifying under the benefits account; identifying, via a configuration of the benefits account, a reimbursement policy of the benefits account specifying an ordered list of account destinations for benefits account reimbursements comprising a prioritized set of identifiers that are in a sequence of priority and mapped to merchant categories, the prioritized set of electronic identifiers comprising an electronic reimbursement account maintained by the server with a first-highest priority, a second electronic reimbursement account maintained remote from the server with a second-highest priority, a payroll account having direct deposit information with a third-highest priority, and a checking account with a fourth-highest priority; selecting, via application of the reimbursement policy to a merchant category of the single claim and from the ordered list comprising the prioritized set of identifiers in the sequence of priority, the reimbursement account maintained by the server having a highest priority and matching the merchant category of the single claim as a destination for a benefits account reimbursement, the reimbursement account configured to allow transactions for non-qualifying benefits account expenditures; transmitting instructions to update the reimbursement account with a value corresponding to a credit for the approved amount for the single claim; generating, in real-time and responsive to the request adjudicated by the server and transmitting the instructions to update the reimbursement account with the credit of the single claim, a notification identifying the update to the reimbursement account corresponding to the credit of the single claim; and transmitting data indicating the notification of the credit to the reimbursement account selected based on the reimbursement policy from the ordered list comprising the prioritized set of identifiers, wherein the transmitted data cause the device to display, via a real-time notification, the indication of the credit to the selected reimbursement account to indicate the credit is accessible to a transaction engine responsive to the real-time adjudication instead of the adjudication in the batch process that prevents an occurrence of one or more remote procedure calls for an erroneous transaction that exceeds a current amount in the electronic reimbursement account, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity but for recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server that implements the identified abstract idea. The server is not exclusively defined by the applicant [Spec. Pg. 41, Lns. 9-11] and is recited at a high-level of generality (i.e., a generic data processor and display screen performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional element of a device of the electronic benefits account which represents a location to which data is transmitted (extra-solution Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server having a database that performs the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device of the electronic benefits account was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). Alternately, the additional element of a device of the electronic benefits account amounts to the receipt of data from a particular location. MPEP 2106.05(d)(II)(i) indicates that receiving data over a network is well-understood, routine, and conventional. As such the claim is not patent eligible.
	Claims 2-10 and 12-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Dependent claims 2, 12 merely describe determining additional data and transmitting it. Dependent claims 3, 
	Dependent Claims 2, 10, 13, 20 include the additional elements of a profile or policy database that are described by the Applicant as part of the server [Spec. Pg. 3, Ln. 21, Pg. 6, Lns. 6- 12, Pg. 48, Lns. 9-11]. The server having a profile or policy database is insufficient to provide either a practical application or significantly more for the reasons note above.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant merely rehashes arguments that have previously been addressed (see Final Office Action dated 29 January 2021, Non-Final Office Action dated 29 September 2021) and provides no new arguments. Further, the newly-added “temporarily memo-post amounts” limitation is part of the abstract idea and the Applicant has not provided any 

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Castinado et al. (U.S. Pre-Grant Patent Publication No. 2015/0199657) which discloses a system for receiving, processing, and validating transactions to/from a virtual account.
Dean et al. (U.S. Pre-Grant Patent Publication No. 2014/0229203) which discloses a system for processing insurance transactions using certain rules based on a determination as to whether the transaction is a pre-paid transaction or a closed-loop transaction. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626